                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RICHARD R. KOTOWSKI,                          :       CIVIL ACTION
               Plaintiff,                     :
                                              :
              v.                              :
                                              :
JGM FABRICATORS & ERECTORS,                   :       NO. 18-1512
INC., et al.,                                 :
               Defendants.                    :

                                            ORDER

       AND NOW, on July 30, 2019, following a bench trial and upon consideration of the

parties’ proposed findings of fact and conclusions of law, it is hereby ORDERED that judgment

is entered in favor of Defendants JGM Fabricators & Erectors, Inc., et al., in accordance with my

Findings of Fact and Conclusions of Law in the accompanying Memorandum Opinion.

       The Clerk of Court is DIRECTED to close this case.


                                             BY THE COURT:


                                             /s/ Timothy R. Rice
                                             TIMOTHY R. RICE
                                             U.S. MAGISTRATE JUDGE
